Order denying the application for a peremptory order of mandamus unanimously affirmed, with costs, as a matter of law and not in the exercise of discretion, on authority of Ashton v. City of Rochester (133 N. Y. 187); Peoples Gas & Electric Co. v. City of Oswego, No. 1 (207 App. Div. 134); Freeman Judgments [5th ed.], p. 956.) Appellant failed to intervene in the Flannery proceeding. Appeal from order denying motion for resettlement dismissed. In reaching a conclusion in this case we assume the petition presented to the town board was in due order. Present — Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, JJ.